Order entered May 29, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01545-CR
                                    No. 05-18-01546-CR
                                    No. 05-18-01547-CR
                                    No. 05-18-01548-CR
                                    No. 05-18-01549-CR
                                    No. 05-18-01550-CR

                             LUIS ANGEL RUEDA, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 292nd Judicial District Court
                                 Dallas County, Texas
             Trial Court Cause Nos. F18-51915-V, F18-51916-V, F18-51917-V,
                       F18-75237-V, F18-75268-V & F18-24000-V

                                         ORDER
       Luis Angel Rueda appeals his convictions for four aggravated robberies, possession of a

controlled substance, and theft of a firearm. The record shows that on September 10, 2018, a

magistrate took appellant’s pleas and the cases were then passed to December 18, 2018 for

sentencing. The reporter’s record from the December 18th hearing has been filed; however, the

reporter’s record from the September 10th hearing has not. The docket sheet shows that court

reporter Laura Rodriguez reported September 10, 2018 hearing.
       We ORDER court reporter Laura Rodriguez to file, within TWENTY DAYS of the date

of this order, the reporter’s record from the September 10, 2018 hearing.

       We DIRECT the Clerk to send copies of this order to the Honorable Brandon

Birmingham, Presiding Judge, 282nd Judicial District Court; Laura Rodriguez, court reporter,

Auxiliary Court No. 2; and to counsel for all parties.



                                                         /s/   LANA MYERS
                                                               JUSTICE